Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a service manager for the employer, a retail supermarket. The record indicates that claimant continued to allow minors to work hours forbidden by law after having been told by the employer not to do so. These facts provide sufficient evidence to support the Board’s finding of misconduct. We have considered claimant’s other arguments and find them to be without merit.
Mercure, J. P., Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.